                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                         )
 FIX THE COURT,                          )
                                         )
                              Plaintiff, )
                                         )
 v.                                      )                 Case No. 18-1620 (CKK)
                                         )
 U.S. DEPARTMENT OF JUSTICE,             )
                                         )
                             Defendant. )
                                         )

                                   JOINT STATUS REPORT

       Plaintiff Fix the Court and Defendant U.S. Department of Justice (“DOJ”) respectfully

submit this Joint Status Report pursuant to the Court’s Minute Order entered April 1, 2019.

       On September 17, 2018, DOJ completed its initial response to Plaintiff’s request. DOJ

processed a total of 1,743 pages. As set forth in their Joint Status Reports, the parties are working

to resolve the matter without judicial involvement. The parties have significantly narrowed the

number of issues remaining in dispute, and on May 23, 2019, DOJ provided Plaintiff information

concerning outstanding questions Plaintiff had raised. The parties need a brief additional period of

time to confer over this information and work on resolving this matter.

       Accordingly, the parties request that they file an additional status update on June 18, 2019.

Should the parties resolve the matter prior to that date, they will notify the Court promptly.



Dated: May 28, 2019                                   Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      ELIZABETH J. SHAPIRO
                                                      Deputy Director
    /s/ Danielle Wolfson Young
    Danielle Wolfson Young
    Texas Bar No. 24098649
    Trial Attorney, Federal Programs Branch
    U.S. Department of Justice, Civil Division
    1100 L Street, NW, Room 12312
    Washington, DC 20005
    Tel.: (202) 616-2035
    Email: Danielle.Young2@usdoj.gov

    Counsel for Defendant

    /s/ Katherine M. Anthony
    Elizabeth France
    D.C. Bar No. 999851
    Austin R. Evers
    D.C. Bar No. 1006999
    Katherine Anthony
    M.A. Bar No. 685150*
    (admitted pro hac vice)
    AMERICAN OVERSIGHT
    1030 15th Street NW, B255
    Washington, DC 20005
    (202) 869-5244
    beth.france@americanoversight.org
    austin.evers@americanoversight.org
    katherine.anthony@americanoversight.org

    *Member of the M.A. bar only; practicing in
    the District of Columbia under the
    supervision of members of the D.C. Bar
    while application for D.C. Bar membership
    is pending.

    Counsel for Plaintiff




2
                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                         )
 FIX THE COURT,                          )
                                         )
                              Plaintiff, )
                                         )
 v.                                      )                 Case No. 18-1620 (CKK)
                                         )
 U.S. DEPARTMENT OF JUSTICE,             )
                                         )
                             Defendant. )
                                         )

                                      PROPOSED ORDER

       Upon consideration of the parties’ Joint Status Report, it is hereby ORDERED that the

parties shall submit a Joint Status Report not later than June 18, 2019.

       SO ORDERED.




Date: ________________________                        ____________________________________
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge




                                                 3
